



August 15, 2019


Mr. Patrick Kenneth Rankin


Dear Keith:


Reference is made to your agreement dated February 22, 2019 (the “Agreement”)
pursuant to which you are employed by Avis Budget Services Ltd (“ABSL” or the
“Company”), a subsidiary of Avis Budget Group, Inc. (“ABG”).


This letter is to confirm that if your employment is terminated by the Company
other than: (i) for “Cause" (as defined below); (ii) in connection with your
disability which prevents you or is reasonably expected to prevent you from
performing services for the Company for a period of 12 months (your
"Disability"); or (iii) your death, you will receive a lump-sum severance
payment within 15 days following the Release Date (as defined below) equal to
200% of the sum of: (1) your base salary plus (2) your target annual incentive
under the Company’s discretionary management bonus scheme plus (3) your annual
car and financial planning allowance. All other programs and benefits would
cease on the date of termination of your employment.


The provision of all payments and benefits under this letter is subject to, and
contingent upon, your executing within forty-five days following your
termination of employment a formal settlement agreement with the Company (the
date on which this comes into effect being the "Release Date"), in such form
determined by the Company, which requires you, amongst other things, to release
all actual and purported claims against the Company and its affiliates and which
also requires you to agree to: (i) protect and not disclose all confidential and
proprietary information of the Company and its affiliates; (ii) not compete,
directly or indirectly, against the Company or any of its affiliates for a
period of up to two years after your employment separation; and (iii) not
solicit any employees, consultants, agents or customers of the Company or any of
its affiliates during and for up to two years after your employment separation.


In addition, if your employment is terminated by the Company other than for
“Cause," and other than as a result of your Disability, death or resignation,
including, for the avoidance of doubt, but not limited to any resignation in
order for you to retire, your then outstanding unvested stock-based awards
granted by ABG and scheduled to vest within two years following your separation
of employment will become vested effective as of the date of termination,
subject to the execution of a formal settlement agreement referred to in the
preceding paragraph of this letter; provided that, any awards that vest based on
the achievement of specified objective performance goals shall not vest as of
the date of termination, but instead, shall remain outstanding and become vested
or be forfeited at such time(s) as provided in accordance with the terms and
conditions of the applicable award agreement based on actual achievement of the
performance goals. If you experience a termination of employment from the
Company due to your Disability or death, your then outstanding unvested
stock-based awards granted by ABG will become fully vested effective as of the
date of termination, subject to the satisfaction of a formal settlement
agreement referred to in the preceding paragraph of this letter.


"Termination for Cause" shall mean: (i) termination of your employment on
grounds of your wilful failure to substantially perform your duties as an
employee of the Company or any affiliate and/or subsidiary (other than due to
your incapacity due to physical or mental illness); (ii) gross misconduct,
including but not limited to any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company or any affiliate and/or
subsidiary or (iii) termination of your employment following you being convicted
with any criminal offence, save that in the event of withdrawal in full of the
relevant criminal charge or a final not-guilty decision of the relevant court
(which decision is not subject to further appeal), payment under this letter
would not be due within 15 days of the Release Date but within 15 days of such
withdrawal or not-guilty decision.




The payments and benefits described in this letter are in lieu of and supersede
any other termination or severance benefits otherwise payable to you by law or
under any other agreement or severance plan of the Company or its affiliates,
including, for the avoidance of doubt, but not limited to, any entitlement to
notice or payment in lieu of notice or a statutory or enhanced redundancy
payment. To the extent that termination or severance or other benefits are
payable to you under the Agreement, any rule, law or regulation, such amounts
shall reduce the payments and benefits set out in this letter, in particular,
your entitlement to notice or payment in lieu of notice and, if applicable, any
entitlement to a statutory or enhanced redundancy payment shall reduce the
payments and benefits set out in this letter.


The terms of this letter shall be governed by English law and any dispute shall
be subject to the jurisdiction of the English courts. You agree that the terms
of this letter may be enforced by the Company or its successors or assigns.


Regards,




Avis Budget Services Limited


Understood and accepted:
/s/ Patrick K. Rankin
Patrick Kenneth Rankin
Date: August 16, 2019
/s/ Ned Linnen
8/16/19





1